DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application.

Election/Restrictions
Applicant's election with traverse of Species I -Claims 1-5, 8-9 and 13-20 in the reply filed on 23 February 2021 is acknowledged.  The traversal is on the ground(s) that the non-elected species are similar and the Examiner will find references related to both species in the same fields of search.  This is not found persuasive because the non-elected species require search strategies that focus on energetic propellant systems, i.e. monopropellant and bi-propellant systems.  Therefore they would require searches that incorporate specific text searches towards the energetic propellant and further would require searches in CPC areas not required by a compressed air tank.  For example searches for the energetic propellant would require searches in CPCs F02K 7/18, F02K 9/78, etc., while also looking for specific structure of the energetic propellant systems, i.e. decomposition chamber or combustion chamber, which is not required for a system using compressed air stored in a tank.
The requirement is still deemed proper and is therefore made FINAL.

Further it is noted that Claim 5 was previously identified as generic however it requires the structure of a gas generator, which is not included in the elected species.  Therefore Claim 5 is not generic and thus is withdrawn with the non-elected species

Claims 5-7 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 uses “turbo-generator” in Line 2 and “turbo-alternator” in Lines 6-7, 8 and 12, to refer to the same structure.  Consistent terminology is requested.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coffinberry (U.S. Patent No. 7,059,136), hereinafter Coffinberry, in view of Nordstrom (U.S. Pre-grant Publication 2011/0271687), hereinafter Nordstrom.

Regarding Independent Claim 1 and Claims 8 and 9, Coffinberry teaches (Claim 1) a power module, comprising: 
a turbo-generator (10 and 110) with a propellant selector valve (110); 
128 and 144) connected to the propellant selector valve (Figure 1 – the bleed air conduit is connected to the propellant selector valve, 110), wherein the propellant selector valve has a diverter element with a first position and a second position (Figure 1 – Column 4, Lines 50-57 – the selector valve is at least a three way valve, therefore it has a diverter with multiple positions in order to choose the desired compressed air source; this is further confirmed by the fact that the valve is fed multiple line, which would be at different pressures and without control of the desired source air would flow into the non-desired conduit from the higher pressure source), and the bleed air conduit in fluid communication with the turbo- generator in the second position (Figure 1 – the propellant selector valve has a position, which is the second position, that feeds the bleed air conduit to the turbo-generator, 10).
Coffinberry further teaches multiple sources of compressed air are provided to the propellant selector switch, 110.
Coffinberry does not teach (Claim 1) a stored energy module connected to the propellant selector valve; and the stored energy module in fluid communication with the turbo-generator in the first position; (Claim 8) wherein the stored energy module comprises a pressure vessel, wherein the pressure vessel is connected to the propellant selector valve; (Claim 9) wherein the stored energy module further comprises a compressed gas contained within the pressure vessel.
However, Nordstrom teaches (Claim 1) a power module (Figure 2) with a turbo-generator (46, 50 and 62) a valve (48) with a first and second position (Paragraph 0014, Lines 8-16 – the valve, 48, may have multiple positions, with a first position being a fully open position) and a stored energy module (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank) connected to the valve (Figure 2 – the stored energy module, 22, is connected to the valve, 48); and the stored energy module in fluid communication with the turbo-generator in the first position (Figure 2 – the stored energy module is in fluid communication with the turbo generator when the valve is in the first/open position); (Claim 8) wherein the stored energy module comprises a pressure vessel (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank, which is a pressure vessel), wherein the pressure vessel is connected to the propellant selector valve (Figure 2 – the stored energy module/ pressure vessel, 22, is connected to the valve, 48); (Claim 9) wherein the stored energy module further comprises a compressed gas contained within the pressure vessel (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank, therefore the pressure vessel contains compressed air/gas).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Coffinberry by including (Claim 1) a stored energy module connected to the propellant selector valve; and the stored energy module in fluid communication with the turbo-generator in the first position; (Claim 8) wherein the stored energy module comprises a pressure vessel, wherein the pressure vessel is connected to the propellant selector valve; (Claim 9) wherein the stored energy module further comprises a compressed gas contained within the pressure vessel, as taught by Nordstrom, in order to provide a way to provide high power density, modular power for applications with an additional power source for high altitude operation (Nordstrom – Paragraph 0019, Lines 13-15 and 19-20).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coffinberry in view of Nordstrom as applied to claim 1 above, and further in view of Morris (U.S. Pre-grant Publication 2005/0103931), hereinafter Morris.

Regarding Claim 15, Coffinberry in view of Nordstrom teach the invention as claimed and discussed above. Coffinberry further teaches wherein the turbo-generator comprises: 
a turbine (94) connected to the propellant selector valve (Figure 1 – the turbine, 94, is connected to the selector valve, 110); 
an interconnect shaft (92) connected to the turbine (Figure 1 – the shaft, 92, is connected to the turbine, 94); 
a generator (990) operably connected to the turbine by the interconnect shaft (Figure 1 – Column 4, Lines 13-15 – the generator is connected to the turbine to be driven by the turbine).
Coffinberry does not teach a permanent magnet generator.
However, Morris teaches a power module (Figure 3) with a turbine (42) and a permanent magnet generator (Paragraph 0030 – the permanent magnet alternator is a permanent magnet generator).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the permanent magnet generator as taught by Morris in the power module of Coffinberry in view of Nordstrom because it has been held that a simple substitution of one known element (the generator, 90, of Coffinberry), for the permanent magnet alternator/generator of Morris), to obtain predictable results of producing electrical power (Morris – Paragraph 0039) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.

Claims 1-3, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cicchini (U.S. Pre-grant Publication 2018/0347461), hereinafter Cicchini, in view of Coffinberry and Nordstrom.

Regarding Independent Claim 1 and Claims 2, 13-14 and 16-17, Cicchini teaches (Claim 1) a vehicle (14 - Abstract, Line 1 – the flight vehicle is a vehicle (Claim 16)) with scramjet engine (Paragraph 0012 and 0014 – the combustors and therefore the engine are scramjet/supersonic) with a bleed air conduit (Paragraph 0064, Lines 4-7 – the conduit that directs the air is the conduit); (Claim 16) the vehicle comprising: an airframe (14) carrying a scramjet engine (12).
Cicchini does not teach (Claim 1 and Claim 16) a power module, comprising: 
a turbo-generator with a propellant selector valve; 
a stored energy module connected to the propellant selector valve; and 
a bleed air conduit connected to the propellant selector valve, wherein the propellant selector valve has a diverter element with a first position and a second position, the stored energy module in fluid communication with the turbo-generator in the first position, and the bleed air conduit in fluid communication with the turbo- generator in the second position; (Claim 2) a scramjet engine connected to the propellant selector valve by the bleed air conduit; Claim 13) wherein the propellant selector valve is configured to move between the first position and the second position according to energy within an inlet segment of a scramjet engine; (Claim 14) wherein the propellant selector valve is configured to move from the first position to the second position when energy within an inlet segment of the scramjet engine exceeds a predetermined value; (Claim 16) wherein the scramjet engine is connected to the propellant selector valve by the bleed air conduit; wherein the stored energy module comprises a pressure vessel, wherein the pressure vessel is connected to the propellant selector valve; and wherein the propellant selector valve is configured to move from the first position to the second position when energy within an inlet segment of the scramjet engine exceeds a predetermined value; (Claim 17) a compressed gas, a mono-propellant and a pressurization gas (This limitation is directed towards a non-elected species and therefore is not considered), or a bi-propellant and a pressurization gas contained within the pressure vessel (This limitation is directed towards a non-elected species and therefore is not considered).
However, Coffinberry teaches and aircraft (Abstract, Line 1) with a supersonic inlet bleed conduit (Figure 1 - Column 4, Lines 18-19 and 56-57 – the bleed conduit, 128, is used in ramjet mode, which is at Mach 3.5) and (Claim 1) a power module (Figure 1), comprising: 
a turbo-generator (10 and 110) with a propellant selector valve (110); 
a bleed air conduit (128 and 144) connected to the propellant selector valve (Figure 1 – the bleed air conduit is connected to the propellant selector valve, 110), wherein the propellant selector valve has a diverter element with a first position and a second position (Figure 1 – Column 4, Lines 50-57 – the selector valve is at least a three way valve, therefore it has a diverter with multiple positions in order to choose the desired compressed air source; this is further confirmed by the fact that the valve is fed multiple line, which would be at different pressures and without control of the desired source air would flow into the non-desired conduit from the higher pressure source), and the bleed air conduit in fluid communication with the turbo- generator in the second position (Figure 1 – the propellant selector valve has a position, which is the second position, that feeds the bleed air conduit to the turbo-generator, 10); (Claim 2 and Claim 16) an engine connected to the propellant selector valve by the bleed air conduit (Figure 1 – the engine of Coffinberry is connected to the propellant selector valve, 110, by the bleed air conduit, 128); (Claim 13) wherein the propellant selector valve is configured to move between the first position and the second position according to energy within an inlet segment of an engine (Column 4, Lines 18-19 and 50-57 – the selector valve, 110, determines its position based on the mode the engine operates in which depends on the speed of the engine, i.e. Mach;  The speed of the air in the engine is directly related to the energy in the inlet. For example the engine that sees a speed of Mach 3.5, or ramjet mode as described by Coffinberry, will have air at the inlet, 16, that is a higher relative velocity and therefore energy; therefore the selector valve determines its position based on the energy in the inlet of the engine); (Claim 14 and Claim 16) wherein the propellant selector valve is configured to move from the first position to the second position when energy within an inlet segment of the scramjet engine exceeds a predetermined value (Column 4, Lines 18-19 and 50-57 – the selector valve, 110, determines its position based on the mode the engine operates in which depends on the speed of the engine, i.e. Mach;  The speed of the air in the engine is directly related to the energy in the inlet. For example the engine that sees a speed of Mach 3.5, or ramjet mode as described by Coffinberry, will have air at the inlet, 16, that is a higher relative velocity and therefore energy; therefore the selector valve determines its position based on the energy in the inlet of the engine, specifically it moves to a second position to allow air from the bleed conduit, 128, when the speed and therefore energy exceeds a predetermined value, 3.5 Mach in this case).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cicchini by using the bleed air from the inlet in (Claim 1) a power module, comprising: a turbo-generator with a propellant selector valve with the bleed air conduit connected to the propellant selector valve, wherein the propellant selector valve has a diverter element with a first position and a second position, and the bleed air conduit in fluid communication with the turbo- generator in the second position and (Claim 2 and Claim 16) by the scramjet engine, of Cicchini, being connected to the propellant selector valve by the bleed air conduit; (Claim 13) wherein the propellant selector valve is configured to move between the first position and the second position according to energy within an inlet segment of a scramjet engine, of Cicchini,; (Claim 14 and Claim 16) wherein the propellant selector valve is configured to move from the first position to the second position when energy within an inlet segment of the scramjet engine, of Cicchini, exceeds a predetermined value, as taught by Coffinberry, in order to provide a suitable means for driving a generator when at high flight speeds thereby allowing high standby power (Coffinberry – Column 1, Lines 36-38 and 42-43).
Coffinberry further teaches multiple sources of compressed air are provided to the propellant selector switch, 110.
Cicchini in view of Coffinberry do not teach (Claim 1) a stored energy module connected to the propellant selector valve; and the stored energy module in fluid communication with the turbo-generator in the first position; (Claim 16) wherein the stored energy module comprises a pressure vessel, wherein the pressure vessel is connected to the propellant selector valve; (Claim 17) wherein the stored energy module further comprises a compressed gas contained within the pressure vessel.
However, Nordstrom teaches (Claim 1) a power module (Figure 2) with a turbo-generator (46, 50 and 62) a valve (48) with a first and second position (Paragraph 0014, Lines 8-16 – the valve, 48, may have multiple positions, with a first position being a fully open position) and a stored energy module (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank) connected to the valve (Figure 2 – the stored energy module, 22, is connected to the valve, 48); and the stored energy module in fluid communication with the turbo-generator in the first position (Figure 2 – the stored energy module is in fluid communication with the turbo generator when the valve is in the first/open position); (Claim 16) wherein the stored energy module comprises a pressure vessel (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank, which is a pressure vessel), wherein the pressure vessel is connected to the propellant selector valve (Figure 2 – the stored energy module/ pressure vessel, 22, is connected to the valve, 48); (Claim 17) wherein the stored energy module further comprises a compressed gas contained within the pressure vessel (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank, therefore the pressure vessel contains compressed air/gas
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cicchini in view of Coffinberry by including (Claim 1) a stored energy module connected to the propellant selector valve; and the stored energy module in fluid communication with the turbo-generator in the first position; (Claim 16) wherein the stored energy module comprises a pressure vessel, wherein the pressure vessel is connected to the propellant selector valve; (Claim 17) wherein the stored energy module further comprises a compressed gas contained within the pressure vessel, as taught by Nordstrom, in order to provide a way to provide high power density, modular power for applications with an additional power source for high altitude operation (Nordstrom – Paragraph 0019, Lines 13-15 and 19-20).

Regarding Claim 3, Cicchini in view of Coffinberry and Nordstrom teach the invention as claimed and discussed above. Cicchini further teaches wherein the scramjet engine has an inlet segment (20) with a bleed port (Paragraph 0064, Lines 4-7 – the bleed holes that bleed the air are the ports) in fluid communication with a nozzle segment (27 – Figure 2 – the inlet is in fluid communication with the nozzle) through a combustor segment (24) and an isolator segment (22), wherein the bleed port is in fluid communication with the bleed air conduit (Paragraph 0064, Lines 4-7 – the bleed holes/ports are in communication that direct the airflow, overboard as described by Cicchini).

Regarding Independent Claim 18 and Claims 19-20, Cicchini teaches (Claim 18) a vehicle (14 - Abstract, Line 1 – the flight vehicle is a vehicle (Claim 20)) with scramjet engine Figure 1 - Paragraph 0012 and 0014 – the combustors and therefore the engine are scramjet/supersonic; the vehicle is carrying the scramjet engine (claim 20)) with a bleed air conduit (Paragraph 0064, Lines 4-7 – the conduit that directs the air is the conduit).
Cicchini does not teach (Claim 18) at a turbo-generator with a propellant selector valve, a stored energy module connected to the propellant selector valve, and a bleed air conduit connected to the propellant selector valve having a diverter element with a first position and a second position, placing the stored energy module in fluid communication with the turbo- alternator by moving the diverter element to the first position; generating electrical power with the turbo-alternator using energy provided by the stored energy module; placing the bleed air conduit in fluid communication with the bleed air conduit by moving the diverter element to the second position; and generating electrical power the turbo-alternator using energy provided by an inlet segment of a scramjet engine through the bleed air conduit; (Claim 19) determining an energy level within the inlet segment of the scramjet engine; moving the diverter element to the first position when the energy level is below a predetermined level; and moving the diverter element to the second position when the energy level is above the predetermined level; (Claim 20) wherein the diverter element is moved between the first position and the second position based on speed a vehicle carrying the power module.
However, Coffinberry teaches an aircraft (Abstract, Line 1) with a supersonic inlet bleed conduit (Figure 1 - Column 4, Lines 18-19 and 56-57 – the bleed conduit, 128, is used in ramjet mode, which is at Mach 3.5) and (Claim 1) method of generating electrical power (Figure 1) (Claim 18) at a turbo-generator (10 and 110) with a propellant selector valve (110), and a bleed air conduit a bleed air conduit (128 and 144) connected to the propellant selector valve (Figure 1 – the bleed air conduit is connected to the propellant selector valve, 110) having a diverter element with a first position and a second position (Figure 1 – Column 4, Lines 50-57 – the selector valve is at least a three way valve, therefore it has a diverter with multiple positions in order to choose the desired compressed air source; this is further confirmed by the fact that the valve is fed multiple line, which would be at different pressures and without control of the desired source air would flow into the non-desired conduit from the higher pressure source), placing the bleed air conduit in fluid communication with the bleed air conduit by moving the diverter element to the second position (Figure 1 – Column 4, Lines 18-19 and 50-57 - the propellant selector valve has a position, which is the second position, that feeds the bleed air conduit to the turbo-generator, 10); and generating electrical power the turbo-alternator using energy provided by an inlet segment of an engine through the bleed air conduit (Figure 1 – Column 4, Lines 4-13 and 50-57); (Claim 19) determining an energy level within the inlet segment of the scramjet engine (Column 4, Lines 15-20 and 50-57 - the selector valve, 110, determines its position based on the mode the engine operates in which depends on the speed of the engine, i.e. Mach;  The speed of the air in the engine, and therefore the speed of the aircraft, is directly related to the energy in the inlet. For example the engine that sees a speed of Mach 3.5, or ramjet mode as described by Coffinberry, will have air at the inlet, 16, that is a higher relative velocity and therefore energy; therefore a determination of the speed of the aircraft and thus the energy at the inlet is determined); moving the diverter element to the first position when the energy level is below a predetermined level (Column 4, Lines 15-19 and 50-57 – when the speed and therefore the energy at the inlet is below a predetermined level, i.e. 3.5 Mach, the selector valve is moved to a first position to provide compressed air from a first source); and moving the diverter element to the second position when the energy level is above the predetermined level (Column 4, Lines 15-19 and 50-57 – when the speed and therefore the energy at the inlet is above a predetermined level, i.e. 3.5 Mach, the selector valve is moved to a second position to provide compressed air from the bleed conduit, 128); (Claim 20) wherein the diverter element is moved between the first position and the second position based on speed a vehicle carrying the power module (Column 4, Lines 15-20 and 50-57 - the selector valve, 110, determines its position based on the mode the engine operates in which depends on the speed of the engine, i.e. Mach).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cicchini by using the bleed air from the inlet (Claim 18) in a turbo-generator with a propellant selector valve, and a bleed air conduit connected to the propellant selector valve having a diverter element with a first position and a second position; generating electrical power with the turbo-alternator using energy provided by the stored energy module; placing the bleed air conduit in fluid communication with the bleed air conduit by moving the diverter element to the second position; and generating electrical power the turbo-alternator using energy provided by an inlet segment of a scramjet engine through the bleed air conduit; (Claim 19) determining an energy level within the inlet segment of the scramjet engine; moving the diverter element to the first position when the energy level is below a predetermined level; and moving the diverter element to the second position when the energy level is above the predetermined level; (Claim 20) wherein the diverter element is moved between the first position and the second position based on speed a vehicle carrying the power module, as taught by Coffinberry, in order to Coffinberry – Column 1, Lines 36-38 and 42-43).
Coffinberry further teaches multiple sources of compressed air are provided to the propellant selector switch, 110.
Cicchini in view of Coffinberry do not teach (Claim 18) a stored energy module connected to the propellant selector valve, placing the stored energy module in fluid communication with the turbo- alternator by moving the diverter element to the first position; generating electrical power with the turbo-alternator using energy provided by the stored energy module.
However, Nordstrom teaches a power module (Figure 2) with a turbo-generator (46, 50 and 62) with a valve (48) with a first and second position (Paragraph 0014, Lines 8-16 – the valve, 48, may have multiple positions, with a first position being a fully open position) and (Claim 18) a stored energy module (22 – Paragraph 0013 – the stored energy module, 22, is a compressed air storage tank) connected to the valve (Figure 2 – the stored energy module, 22, is connected to the valve, 48), placing the stored energy module in fluid communication with the turbo- alternator by moving the diverter element to the first position (Figure 2 – the stored energy module is in fluid communication with the turbo generator when the valve is in the first/open position); generating electrical power with the turbo-alternator using energy provided by the stored energy module (Paragraph 0016, Lines 6-10 – the compressed air is used to drive a generator which provides power/electrical power).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cicchini in view Claim 18) a stored energy module connected to the propellant selector valve, placing the stored energy module in fluid communication with the turbo- alternator by moving the diverter element to the first position; generating electrical power with the turbo-alternator using energy provided by the stored energy module, as taught by Nordstrom, in order to provide a way to provide high power density, modular power for applications with an additional power source for high altitude operation (Nordstrom – Paragraph 0019, Lines 13-15 and 19-20).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cicchini in view of Coffinberry and Nordstrom as applied to claim 2 above, and further in view of Amneus (U.S. Patent No. 5,174,524), hereinafter Amneus.

Regarding Claim 4, Cicchini in view of Coffinberry and Nordstrom teach the invention as claimed and discussed above. Cicchini further teaches wherein the scramjet engine has a high temperature and high pressure zone (Figure 2 – the scramjet engine has an inlet, which as evidenced by Amneus at Column 1, Lines 24-38, is a zone of increased/high temperature and pressure), the scramjet engine having a bleed port fluidly coupling the high temperature and high pressure zone with the bleed air conduit (Paragraph 0064, Lines 4-7 – the bleed holes at the inlet/high pressure and temperature zone are the bleed ports fluidly coupling the zone to the bleed air conduit which directs the flow of air overboard).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sulkin (U.S. Patent No. 2,969,939), shows a supersonic inlet system with a bleed conduit that uses the air for various purposes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741